Conviction is for murder, punishment being three years in the penitentiary.
The original transcript contained no notice of appeal. Upon having his attention called to this the District Clerk sent up a supplemental transcript which contains the following memorandum.
"The State of Texas ) In the District Court of )
vs.        ) Cherokee County, Texas.
J. L. Beasley.
"Notice of appeal filed Feb. 2, 1942.
"Defendant's motion for new trial overruled, defendant excepts, and is given 90 days in which to perfect record for appeal.
"J. W. Chandler, "Judge Presiding, Cherokee County, "2nd Judicial District, Texas."
There is nothing in the foregoing to show that a notice of appeal was given and carried forward into the court minutes as is required by Art. 827, C. C. P. See cases annotated under said article in Volume 3, Vernon's Tex. C. C. P. It has been *Page 549 
held many times that even a docket entry of notice of appeal is not sufficient.
If the foregoing memorandum, or whatever it may be termed, was only signed by the trial judge and filed with the papers in the cause it would not be a compliance with said Art. 827, even if it contained a notice of appeal, which it does not.
The appeal is dismissed.